The Honorable Scott Hunter Prosecuting Attorney 108 Dover Road P.O. Box 1666 West Memphis, AR 72303
Dear Mr. Hunter:
This is in response to Deputy Prosecuting Attorney James C. Hale's request for an opinion regarding the criminal sanctions available for failure to assess property and/or file state income tax returns. He states that this question is asked in relation to residents of Crittenden County who own property in the county but have not assessed with the Tax Assessor's office or filed an Arkansas state income tax return.
With regard to the failure to assess, A.C.A. § 26-26-201 (Cum. Supp. 1991) states that "[a]ll persons and property not listed for assessment with the assessor on or before May 31 of the year in which the assessment is required, as provided by this chapter, shall be deemed delinquent in assessment. . . ." A.C.A. §26-26-201(a)(2)(A). Subsection (c) of § 26-26-201 states:
  If the neglect is willful, the delinquent shall be deemed guilty of a misdemeanor and shall be fined in any sum not more than one thousand dollars ($1,000).
Arkansas Code of 1987 Annotated § 26-26-202 states:
  It shall be unlawful for any person to refuse to give the assessor or the appointed deputy his name and a complete and accurate description of his personal and real property, together with the location and value of it. Any person so refusing shall, upon conviction, be deemed guilty of a misdemeanor and shall be fined in any sum not less than ten dollars ($10.00) and not more than twenty-five dollars ($25.00).
With regard to the failure to file a state income tax return, the Arkansas Tax Procedure Act states, under A.C.A. § 26-18-202 (Cum. Supp. 1991), as follows:
  Any person required under any state tax law to pay over any tax or file any return who willfully fails to pay over the tax or file a return shall be guilty of a Class D felony.
The term "state tax law" is defined under A.C.A. § 26-18-104(13) (1987) as follows:
  `State tax law' means this chapter [Chp. 18 of Title 26] and any other law of the State of Arkansas which levies, imposes, or relates procedurally or otherwise to any state tax.
"State tax" means "any tax, or any fee for a license, permit, or registration which is payable to, collected by, or administered by the Revenue Division, Department of Finance and Administration, State of Arkansas." A.C.A. § 26-18-104(12) (1987).
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh